Citation Nr: 1141813	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims was subsequently returned to the RO in Winston-Salem, North Carolina.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND that follows the order section of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Claims for entitlement to service connection for hepatitis and a right knee disability were denied in an unappealed February 2007 rating decision.

2.  The evidence received since the February 2007 decision is cumulative or redundant of that previously of record and does not relate to an unestablished fact necessary to establish the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for hepatitis.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice by letters mailed in March 2007, March 2009, and February 2011.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the VA made attempts to obtain the Veteran's service treatment records and sick reports from the National Personnel Records Center (NPRC).  However the Veteran's records were destroyed by fire and are not available.  The Veteran was notified of this in a February 2006 letter.  The Veteran subsequently provided specific information and the originating agency attempted to obtain service treatment records and alternative records without success.  In March 2009, a formal finding of unavailability of the service treatment records was made.  The Veteran was informed of this and of alternative evidence that he could submit.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

The Board also notes that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claims, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in February 2007, the RO denied service connection for a right knee disability and hepatitis.  The claim for service connection for hepatitis was denied because there was no evidence that the claimed condition existed.  The claim for service connection for a right knee disability was denied because the disability neither occurred in nor was caused by active service.  The evidence then of record included no medical evidence suggesting the presence of either disorder in service or thereafter.

The evidence added to the record since the unappealed rating decision includes duplicates of evidence previously of record.  The duplicates do not constitute new evidence.  A hepatitis risk factor questionnaire in which the Veteran denied any specific risk factors for hepatitis was also added to the record but this is not material since it does not support the proposition that the Veteran currently has or has ever had hepatitis.  The new evidence added to the record includes no competent evidence of the presence of hepatitis or right knee disability in or since service or of a nexus between either claimed disability and service.  Therefore, the Board must conclude that new and material evidence has not been presented to reopen either claim.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for hepatitis is denied.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a right knee disability is denied.


REMAND

The Board has found that additional development is required before the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss is decided.  

In January 2011, the Board remanded the claim for further development, specifically finding that the Veteran should be afforded a VA audiological examination to determine the current severity of his bilateral hearing loss.  The Appeals Management Center (AMC) attempted to schedule the Veteran for a VA audiological examination in May 2011.  However, the Veteran informed the AMC that he was unable to report to any appointments at the Winston-Salem clinic as he did not have transportation and was physically unable to travel to the clinic.  The AMC noted that attempts to reschedule the examination were to no avail.

The record does not reflect that the AMC made any effort to accommodate the Veteran by scheduling an examination close to the Veteran's home, to include arranging a fee-basis examination close to his home if necessary, given the Veteran's physical limitations on travelling.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination at a suitable VA facility close to the Veteran's home, or if necessary, by a fee-basis examiner, close to the Veteran's home, to determine the current degree of severity of his service-connected bilateral hearing loss disability.  The claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the functional effects of the disability on the Veteran's activities.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the originating agency.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


